Judgment of the Supreme Court, New York County, rendered June 11, 1976, convicting defendant of the crime of robbery in the second degree and sentencing her to an indeterminate term not to exceed three years, unanimously affirmed. We note, however, that the Trial Justice, in charging the jury, gave the following instruction: "On the other hand, if the scales are even, or if you do have reasonable doubt arising out of the credible evidence or the lack of it, then you must render a verdict of not guilty”. The figure of speech, "if the scales are even” was, most likely, unwittingly uttered. In our view, the use of such a phrase, while popular in courts of an earlier year, does not facilitate the resolution of the issues before the jury in a criminal case. We find, nevertheless, from a reading of the entire charge, that the court instructed the jury correctly on the burden of proof and in all other respects. Concur—Birns, J. P., Silverman, Evans, Fein and Sandler, JJ.